DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over the JP reference (JPH09141701) in view of Taylor et al. (2007/0075465).
The JP reference discloses a molding die A comprising an upper die (not shown) and a lower die 1, which has a sprue 2, 3, a runner 4 connected to a runner gate 4s and a cavity 5 forming a product 5' in the lower die 1,  a sprue forming part 2' is formed in the sprue 2, a runner forming part 3' is formed in the runner 3, and a gate forming part 4' is formed in the gate 4a, wherein the runner 3’ and the gate 4’ having a taper section with the thickness decrease toward the gate opening connecting to the mold cavity 5 – See Figures 2 and Figs. 3a-b. 
However, the JP reference fails to disclose that the mold has a pin in the cavity, away from the gate and a plurality of sub gates. 
Taylor et al. discloses an injection molding apparatus, comprising first and second molds 110, 112 forming a mold cavity 102 between mold walls 116, a core pin 104 and an array of 
It would have been obvious to one of ordinary skilled in the art to provide the JP reference with a plurality of pins extending from the opposite walls of the cavity and a plurality of sub gates as taught by Taylor et al. in order to support a preform/insert while redirect the flow of material inside the mold cavity, while the multiples gates increase the flow of the mold into the cavity and allow a large mold cavity can be filled more easily and evenly.
In regarding to the size, the shape, the locations within the mold cavity, and the number of the pins, Taylor et al. further discloses that it is within the scope of one of ordinary skilled in the art to select an appropriate designs [0034] and locations or the number of the pins [0035] depending on the size and/or the shape of the forming product and the size/shape of the molding cavity [0037].

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7 and 12-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicants argued that the JP reference fails to disclose a pin inside the mold cavity.  This limitation is disclosed by Taylor et al. 114, 118, wherein the size, shape, location and the numbers of pin inside the mold cavity are design choices and would have been obvious to one of ordinary skilled in the art [0034]-[0037].  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743